Citation Nr: 1437078	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-13 313	)	DATE
	)
	)
Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative residuals of a partial meniscectomy of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee, from December 5, 2006, to May 2, 2011.

3.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the right knee, from May 3, 2011. 

4.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to February 13, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and W.G.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007  rating decision in which the RO in St. Petersburg, Florida, inter alia, denied a claim for a rating in excess of 30 percent for post-operative residuals of a partial meniscectomy of the right knee and granted service connection for osteoarthritis of the right knee and left knee strain and assigned an initial 10 percent rating for each disability, both such ratings effective from December 5, 2006.  The Veteran filed a notice of disagreement in May 2007.  The RO issued a statement of the case (SOC) in March 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2008.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, and the Veteran was provided with a hearing at the RO, before an Acting Veterans Law Judge, in April 2010.  A transcript of this hearing is of record.  

Because the Veteran disagreed with the initial rating assigned for osteoarthritis of the right knee and left knee strain, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Also in February 2011, the Board expanded the appeal to encompass the matter of the Veteran's entitlement to a TDIU due to the knee disabilities under consideration, which it found was inextricably intertwined with the claims for higher ratings, and remanded this matter, along with the Veteran's claims for an increased rating for post-operative residuals of a partial meniscectomy of the right knee and for higher ratings for osteoarthritis of the right knee and left knee strain, for additional action.

On remand, in a May 2012 decision, the RO awarded a higher rating of 20 percent for osteoarthritis of the right knee, effective May 3, 2011, as well as awarded a TDIU, effective February 13, 2012.  Concurrently, the RO continued to deny a rating in excess of 30 percent for post-operative residuals of a partial meniscectomy of the right knee and an initial rating in excess of 10 percent for left knee strain (as reflected in a May 2012 supplemental SOC)).  

As regards characterization of the appeal, although the RO granted a higher, 20 percent rating for the osteoarthritis of the right knee, effective May 3, 2011, as higher ratings for this disability are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, that portion of the appeal involving this disability now encompasses the matters set forth as items 3 and 4 on the title page.  Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Moreover, as indicated, the RO awarded a TDIU for service-connected disabilities, and the Veteran's only compensable service-connected disabilities are the knee claims under consideration.  As such, although considered an inextricably intertwined claim in the prior Board remand, the Board now finds that the matter of the Veteran's entitlement to a TDIU is a component of the claims for higher ratings for the knee disabilities at issue in this appeal.  See Rice v Shinseki, 22 Vet. App. 447, 453 (2009)).  As the TDIU was not awarded from the date of the receipt of the claims that gave rise to this appeal, the matter of the Veteran's entitlement to a TDIU prior to February 13, 2012  remains on appeal.  Id. See generally Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008). 

In a July 2012 letter, the Board informed the Veteran that the Acting Veterans Law Judge who conducted his hearing had retired, and notified him of his right to present testimony at another hearing before a Judge who would participate in the decision, as provided by 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2012).  This letter informed the Veteran that if he did not respond in 30 days, it would be presumed that he did not desire another hearing.  To date, the Veteran has not responded to the July 2012 letter.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The Virtual VA file contains a May 2014 brief submitted by the Veteran's representative, a copy of which has been associated with the paper claims file.  The electronic files otherwise contain information that is duplicative of that located in the paper claims file or not directly relevant to the claims on appeal.  

The Board's decision with respect to the claims for higher ratings for the service-connected right and left knee disabilities on appeal is set forth below.  The matter of the Veteran's  entitlement to TDIU prior to February 13, 2012 is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notice and development action needed to fairly adjudicate each claim decided herein have been accomplished.

2.  The 30 percent rating assigned for residuals of a partial meniscectomy of the right knee on the basis of recurrent subluxation or lateral instability is the highest assignable schedular rating for such residuals; there is no other associated impairment warranting consideration of any other provision of the rating schedule other than those for which service connection has already been awarded.  

3.  For the period from December 5, 2006, to May 2, 2011, osteoarthritis of the right knee resulted in reduced range of flexion to, at worst, 75 degrees; full extension; and no ankylosis; dislocation or removal of the semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  

4.  For the period beginning May 2, 2011, osteoarthritis of the right knee has resulted in reduced range of flexion to, at worst, 95 degrees; limitation of extension to, at worst, 10 degrees, and no ankylosis; dislocation or removal of the semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  

5.  Since the December 5, 2006, effective date of the award of service connection, the Veteran's left knee strain has resulted in reduced range of flexion to, at worst, 120 degrees; full extension; and no ankylosis; subluxation or lateral instability; dislocation or removal of the semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  

6.  The applicable schedular rating criteria are adequate to rate each disability under consideration at all pertinent points.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for post-operative residuals of a partial meniscectomy of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5257 (2013).

2.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee, for the period from December 5, 2006, to May 2, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.27, 4.71a, DCs 5010, 5261 (2013).

3.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee, from May 3, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.27, 4.71a, DCs 5010, 5261 (2013).

4.  The criteria for an initial rating in excess of 10 percent for left knee strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.20, 4.27, 4.71a, DCs 5020, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  A December 2006 pre-rating letter advised the Veteran of the evidence and information necessary to substantiate a higher rating claim, well as his and VA's respective responsibilities in obtaining such evidence and information.  More specific notice, to include relevant rating criteria, was provided to the Veteran in a June 2008 letter.  While the June 2008 letter was sent to the Veteran after initial adjudication, any timing error with respect to these letters was cured by readjudication in subsequent supplemental SOCs, most recently in June 2012.  

Relevant to VA's duty to assist, the record contains sufficient information for evaluation of the service-connected knee disabilities at issue, to include the service treatment reports, VA and private clinical reports, reports from the Social Security Administration, and reports from VA examinations.  The most recent VA examination of the knees completed in May 2011 reflects substantial compliance with the instructions of the February 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to substantial compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, the Board finds that the May 2011 VA examination is adequate to evaluate the higher rating claims at issue, as the reports from this examination  reflect consideration of the Veteran's contentions, a review of the medical history, and findings pertinent to relevant rating criteria at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as the transcript of hearing testimony presented during the April 2010 hearing before an Acting Veterans Law Judge.  The Board finds that no further AOJ action on any claim herein decided, prior to appellate consideration, is required. 

With regard to the Veteran's April 2010 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have essentially been met, and that the hearing was legally sufficient.   

Here, during the April 2010 hearing, the Acting Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the severity of the Veteran's knee disabilities at issue.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the Acting Veterans Law Judge did not explicitly suggest the submission of any particular evidence, information was solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Furthermore, due in part to the Veteran's description of the nature and severity of the knee disabilities at issue, the Board subsequently directed further action on remand, to include obtaining  a VA examination to obtain information as to the severity of the service connected knee disabilities at issue.  

Under these circumstances, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matters adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication. 
  
Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties with respect to the claims adjudicated herein.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here with respect to the claims for increased compensation for right knee osteoarthritis and left knee strain, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (pertinent to claims for increased ratings for already service-connected disabilities).  The following analysis is therefore undertaken with consideration of the possibility that, for each disability under consideration, different ratings may be warranted for different time periods. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved-here, DCs 5260 and 5261 (set forth below).  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  Traumatic arthritis (DC 5010) and synovitis (DC 5020) are each rated as degenerative arthritis. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604(1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Under DC 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Summarizing the pertinent evidence and pertinent procedural history with the above legal criteria in mind, the service treatment reports reflect treatment for right knee pain following a fall and an impression that included collateral ligament deficiency.  Following separation from service, in a September 1986 rating decision, the RO granted service connection for disability characterized as residuals of  right knee injury.  Following the Veteran's failure to attend a VA examination, a noncompensable (0 percent) rating was assigned under DC 5257, effective May 14, 1986, the day after the Veteran's discharge from service.   

Thereafter in July 1987, the Veteran underwent an arthroscopy and partial medial meniscectomy of the right knee, and an August 1990 VA examination showed the surgical residuals to be well healed.  Cruciate ligament instability in the right knee was noted, and the examiner remarked that the Veteran had difficulty walking without a knee brace.  Following this examination, an October 1990 rating decision increased the rating assigned under DC 5257 to 30 percent, and characterized the right knee disability rated thereunder as residuals of a right knee injury, postoperative partial meniscectomy.  This 30 percent rating has been continued until the present time.  

Turning to more recent, pertinent evidence, on February 2007 VA examination, the Veteran described pain, stiffness, swelling, and instability in the right knee.  It was reported that the Veteran was employed in a sedentary position and that he had missed approximately nine days of work the previous year due to right knee pain.  Upon physical examination of the right knee, the Veteran was observed to walk with an antalgic gait and to use a brace.  There was no swelling.  Medial lateral instability on valgus and varus stress was noted and the drawer and Lachman signs were positive.  Motion was to 75 degrees with pain throughout the course of motion.  Specifically referencing the decision in DeLuca, the examiner noted that following 3 repetitions of motion, the Veteran experienced an additional loss of 15 degrees of flexion due to pain with mild instability but no impaired endurance or weakened movement. 

On examination of the left knee in February 2007, there was no tenderness on manipulation; negative drawer and Lachman signs; and no ligament instability on valgus and varus stress.  Motion was from full extension to 120 degrees of flexion with pain at the end of motion.  Again referencing the decision in DeLuca, the examiner stated that following 3 repetitions of motion, the Veteran experienced an additional loss of 15 degrees of flexion due to pain with no fatigue, impaired endurance,  or weakened movement.  

X-rays conducted in conjunction with the February 2007 VA examination revealed mild osteoarthritis in the right knee and an osteophyte in the left knee.  The impression following the examination included left knee strain with limited motion, and the examiner found that it was at least as likely as not that this disability was the result of an altered gait caused by the service-connected right knee disability.  Based on this opinion, the March 2007 rating decision granted service connection for left knee strain as secondary to the service connected post-operative residuals of a partial meniscectomy of the right knee.  A 10 percent rating, effective from the date of claim of December 5, 2006, was assigned under DCs 5260-5020.  Such hyphenated diagnostic codes are used when the adjudicators determine that a rating under one code requires use of an additional diagnostic code.  This 10 percent rating has been continued until the present time.  
  
With respect to the right knee, the February 2007 VA examiner's impression included osteoarthritis, and, in the March 2007 rating decision, the RO granted service connection for osteoarthritis of the right knee as secondary to the service connected post-operative residuals of a partial meniscectomy of the right knee.  A separate 10 percent rating for such disability, effective from the date of claim of December 5, 2006, was assigned under DC 5010.  See VAOPGCPREC 23-97. 

During the most recent VA examination of the knees conducted in May 2011, the Veteran reported that he wore a brace on his right knee at all times and that the brace was helpful in providing some stability.  The Veteran stated that he uses a cane to assist with mobility due to right knee pain and instability.  It was also noted that the he did not wear a brace on his left knee.  The Veteran reported that he needs assistance to dress and undress his lower body and to bathe or take a shower.  Standing and walking were said to be limited to 5 to 10 minutes due primarily to right knee pain and instability, and the Veteran reported that he avoids kneeling and squatting due to knee pain, greater on the right, and right knee instability.  The Veteran also stated that he avoids all stairs due to right knee pain and instability.  

The reports from the May 2011 VA examination reflect a detailed discussion of the pertinent clinical history from service to the present time, with the Veteran reporting worsening pain, stiffness, and instability in the right knee since the February 2007 VA examination.  He described flareups of symptoms in the right knee that last for three days, three times a month.  With respect to the left knee, the Veteran reported that symptoms have also progressively worsened, and described intermittent left knee pain and stiffness but no swelling, instability, buckling, or locking.  

On physical examination in May 2011, the Veteran walked with a moderate limp favoring the right side.  He used a cane, his gait was slow, and he could only perform a partial squat due to right knee pain and instability.  He was observed to have difficulty with undressing the lower half of his body and was unable to walk on his heels and toes due to right knee instability.  

The physical examination of the left knee revealed no swelling; 5 degrees of valgus alignment; no anterior, posterior, medial, or lateral instability; negative Lachman and McMurray tests; and no laxity with varus or valgus stress.  Tenderness to palpate along the medial and lateral patellar borders was described, and the Veteran also reported pain with passive patellar deviation and patellar compression.  The range of motion was from full extension to full flexion.  

The physical examination of the right knee in May 2011 revealed mild swelling over the anteromedial portion of the knee; 15 degrees of valgus alignment; tenderness to palpation at the posterior knee, where there was also a fullness consistent with a Baker's cyst; tenderness over the medial border of the patella and anterior inferior knee just below the patella; no laxity with application of varus or valgus stress; no medial, lateral, posterior, or anterior instability; a positive Lachman test; and a negative McMurray test.  The range of motion was to 10 degrees of extension due to pain and 95 degrees of flexion with pain at the end of flexion. 

Specifically referencing the DeLuca decision, the examiner noted that after three repetitions, there was an additional loss of 10 degrees of flexion in the left knee due to pain but no additional loss of motion due to weakness, impaired endurance, incoordination, instability, fatigability, weakened movement, or excess movement.  Three repetitions in the right knee produced an additional loss of 5 degrees of extension and 5 degrees of flexion in the right knee due to pain but no additional  loss of motion due to weakness, impaired endurance, incoordination, instability, fatigability, weakened movement, or excess movement.  

X-rays conducted in conjunction with the May 2011 VA examination revealed faint bone fragments distal to the left lateral malleolus; benign-appearing periosteal thickening in the proximal right fibula; a small osteophyte and very mild lateral patellar tilt in the left knee; and degenerative and postoperative changes in the right knee.  

Addressing specific requests in the February 2011 remand as to whether such manifestations were present, the examiner noted that there was no left or right knee ankylosis; genu recurvatum; malunion or nonunion of the tibia or fibula; evidence of loose motion in the left tibia; or recurrent subluxation or lateral instability.  She did note that there was evidence of moderate right knee and tibia, but not fibula, loose motion requiring a custom knee brace.  The examiner found that there was no objective evidence that the service connected left knee disability interfered with the activities of daily living but that the service connected right knee disability interfered with the ability to dress, undress, bathe, and shower.  She also noted that the Veteran has required the use of a cane for the past several years due to right knee pain and instability.  Finally, and after noting that she was board certified in fields to include Physical Medicine and Rehabilitation and Occupational Medicine, she indicated that although the Veteran was employable, he would not likely tolerate full-time employment due to the use of sedating pain medications for his service connected back and knee disabilities.  She noted that the Veteran would be suited for a sedentary position, with a frequent opportunities to stand, briefly walk about, and stretch.  

As indicated in the Introduction, a May 2012 rating decision completed subsequent  to the May 2011 examination increased the initial rating for osteoarthritis of the right knee, rated therein under DCs 5010-5261, to 20 percent, effective from May 3, 2011, or the date of the May 2011 VA examination discussed above.  Such a rating was assigned on the basis of the adjudicators determining that with consideration of the loss of 10 degrees of extension shown at this examination and an additional loss of extension of 10 degrees on repetitive motion, extension was "limited to 15-19 degrees."  

Review of VA outpatient reports reflect complaints and findings with respect to the left and right knee that do not in any significant way demonstrate a level of disability-as pertinent to the applicable rating criteria-that differs from that described on the VA examination reports summarized above.  

Applying the pertinent criteria to the facts set forth above, first, to the matter of entitlement to a rating in excess of the 30 percent rating assigned under DC 5257 for post-operative residuals of a partial meniscectomy of the right knee, as the highest assignable rating for these specific residuals; namely, recurrent subluxation or lateral instability, is 30 percent under DC 5257-and the disability is not shown to involve any associated factor(s) warranting evaluation under any other provision of VA's rating schedule aside from those discussed below-an increased schedular rating for this disability simply cannot be assigned. 

With respect to the Veteran's osteoarthritis, the first matter for consideration is whether a rating in excess of 10 percent may be assigned prior to May 3, 2011, or the effective date of the 20 percent rating assigned under DCs 5010-5261 by the May 2012 rating decision.  Such a rating would require, prior to May 3, 2011, a reduced range of flexion to 30 degrees or reduced extension to 15 degrees so as to warrant a 20 percent rating under, respectively, DC 5260 or DC 5261.  Flexion was well beyond 30 degrees to 75 degrees at the February 2007 VA examination and no loss of extension was shown at this examination.  There is otherwise no evidence dated prior to May 3, 2011, reflective of the loss of flexion or extension required for a 20 percent rating.  

Turning now to whether a rating in excess of 20 percent for the disability due to osteoarthritis or the right knee may be assigned for the period beginning May 3, 2011, such a rating would require a reduced range of flexion to 15 degrees or reduced extension to 20 degrees.  Flexion in the right knee at the May 2011 VA examination was well beyond 15 degrees to 95 degrees and extension in the right knee at this examination was to 10 degrees.  There is otherwise no evidence dated during the period beginning May 3, 2011, reflective of the loss of flexion or extension required for an increased (20 percent) rating.  

With respect to the service connected left knee strain, the February 2007 VA examination showed no ligament instability on valgus and varus stress and the Veteran himself stated at the May 2011 VA examination that the left knee symptoms did not include instability.  The VA physician who conducted the May 2011 VA examination specially found that the left knee disability did not include recurrent subluxation or lateral instability.  As there is otherwise no indication that the service connected left knee disability has involved recurrent subluxation or lateral instability at any time since the effective date of the grant of service connection of December 5, 2006, an increased or separate rating under DC 5257/VAOPGCPREC 23-97 is not warranted.  

Moreover, given the range of motion findings in the left knee recorded on VA examinations discussed above (120 degrees of flexion and full extension at the February 2007 VA examination; full flexion and extension at the May 2011 VA examination), and the lack of any other evidence of compensable loss of flexion or extension during the period in question, a rating in excess of 10 percent for loss of flexion or extension in the left knee may not be assigned under DCs 5260, or 5261, respectively.  While these findings do not support even the minimum, compensable rating under either diagnostic code, given the x-ray findings in the left knee and the Veteran's complaints of pain and painful motion, the current 10 percent rating for non compensable, but painful, limitation of motion under DCs 5260-5020-for one joint-is appropriate.  

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during each VA examination, the Veteran reported knee pain and that repetitive motion was said to limit additional motion to the degree set forth at these examinations.  In view of the foregoing, even after taking into account the factors identified in DeLuca and Johnson at both VA examinations discussed above-with DeLuca factors being the basis for the 20 percent rating assigned for osteoarthritis of the right knee by the May 2012 rating decision-the Board finds that disability ratings in excess of those that have been assigned cannot be granted for the right or left knee with consideration of these factors.  There is also no evidence during any period under consideration that the service connected left or right knee disabilities have involved ankylosis; dislocation or removal of the semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  As such, no higher or separate rating can be assigned under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  See 38 C.F.R. 4.71a.  

Finally, none of the service connected knee disabilities is shown to involve any other symptomatology or pathology that that would warrant an increased rating for the disabilities in question with application of any other provision of VA's Schedule for Rating Disabilities.  To this end, a noncompensable rating was assigned for a scar in in the right knee by the May 2012 rating decision, the propriety of which has not been challenged by the Veteran.  This fact notwithstanding, as such a scar was not described at the May 2011 VA examination, or otherwise, as being deep and non-linear measuring at least 39 square centimeters (sq. cm,), or superficial and non-linear measuring at least 929 sq. cm. (the scar of the right knee was said to be deep but "barely visible" and only 1 cm. in length by .1 cm at the May 2011 VA examination) or painful, unstable, or productive of limitation of functioning, increased compensation cannot be assigned on the basis of scarring in the right knee under the pertinent diagnostic codes for rating skin disabilities set forth at 38 C.F.R. § 4.118.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In assessing the severity of each disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, to include those presented in sworn testimony at the April 2010 hearing before the Acting Veterans Law Judge, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings are the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for any of the knee disabilities at issue pursuant to any applicable schedular criteria at any point pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has any knee disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the March 2008 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate each disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the service connected knee disabilities at issue.  

Finally, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there is no basis for a rating in excess of 30 percent for post-operative residuals of a partial meniscectomy of the right knee; an initial rating in excess of 10 percent for osteoarthritis of the right knee for the period from December 5, 2006, to May 2, 2011; a rating in excess of 20 percent for osteoarthritis of the right knee for the period beginning May 3, 2011; or an initial rating in excess of 10 percent for left knee strain since December 5, 2006.  As such, there is no basis for any, or any further, staged rating of the disabilities under consideration, and the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating for any of the service connected knee disabilities addressed herein at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1993). 


ORDER

A rating in excess of 30 percent for post-operative residuals of a partial meniscectomy of the right knee is denied.   

An initial rating in excess of 10 percent for osteoarthritis of the right knee for the period from December 5, 2006, to May 2, 2011, is denied. 

A rating in excess of 20 percent for osteoarthritis of the right knee for the period beginning May 3, 2011, is denied.   

An initial rating in excess of 10 percent for left knee strain is denied.  


REMAND

As noted in the Introduction, the Board finds that further AOJ action with respect to the matter of entitlement to TDIU prior to February 13, 2012, is necessary.   

The record reflects some indication that prior to February 13, 2012, service connected disability rendered the Veteran unable to secure or follow substantial gainful employment as defined by the controlling regulation at issue codified at 38 C.F.R. § 4.16(a).  In this regard, 38 C.F.R. § 4.16(a) specifically provides that marginal employment shall not be considered substantially gainful employment, and there is a suggestion in the assessment by the VA examiner at the May 2011 VA examination-wherein she specifically found that the Veteran would not likely be able to tolerate full-time employment (she stated at that time that the Veteran could tolerate employment on average of "4 hours daily and 20 hours weekly") due to the use of sedating pain medications for his service connected back and knee disabilities-that the Veteran was only capable of marginal employment due to his service connected disabilities prior to February 13, 2012.  

Given the above, and in order to afford the Veteran due process, the AOJ should be afforded the opportunity to specifically adjudicate the matter of the Veteran's entitlement to TDIU prior to February 13, 2012, with consideration of the May 2011 VA examination reports and the other evidence of record since December 5, 2006, the date of receipt of the claims-which encompass entitlement to TDIU-that gave rise to this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  See also Rice, supra.  

To ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA records.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the matter of entitlement to TDIU prior to February 13, 2012, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent, private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated prior to February 13, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matter remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter of the Veteran's entitlement to a TDIU due the service-connected knee disabilities, prior to February 13, 2012, in light of all pertinent evidence (to include that added to the record as a result of the development requested above) and legal authority (to include discussion of whether the evidence establishes marginal employment during the time frame under consideration.  .  

5.  If the benefit sought on appeal  remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


